DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority is acknowledged based on documents filed in India on 10/20/2018 and retrieved by the United States Patent and Trademark Office. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minvielle et al. (US Patent Application Publication 2018/0232689 A1).
Regarding Claim 1 and 10, Minvielle teaches:
A system/ method for generating customized alerts with computer vision (CV) and machine learning (ML), the system comprising (See Minvielle paragraph [0377] - describes a CV and ML system and [0348] - describes the system generating alerts based available individual conditions): 
a first camera in a first location (See Minvielle paragraph [0335] - describes optical sensors, comprising types of cameras in a hub configuration); 
a processor; and 
a computer-readable medium storing instructions that are operative when executed by the processor to (See Minvielle paragraphs [0459-0460] - describes the system operating through a processor on a computer readable medium): 
receive imagery from the first camera; 
detect a container within the imagery; 
determine, by a CV component, contents within the container; 
determine, by a CV component, an amount of the contents remaining within the container (See Minvielle paragraph [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); 
compare, by a manager component the amount of the contents remaining within the container against a consumption pattern threshold, the consumption pattern threshold defining a minimum amount remaining of the contents that does not generate an alert, the consumption pattern threshold being based on an average rate the contents have previously been consumed (See Minvielle paragraph [0332-0336] - describes the system analyzing images to track changes in inventory of food items based on optically detected amounts of food items remaining and changes in nutritional values of said food items, wherein said changes are tracked to identify average consumption rate of a given consumable item and other usage patterns and claim 49 - describes the system generating an approximate date when a food item in inventory will reach a minimum threshold nutritional value, which has been described as a factor of inventory tracking); and 
based at least on determining that the amount of the contents remaining within the container is below the consumption pattern threshold, generate an alert (See Minvielle paragraph [0345] - describes the system analyzing images to identify item contents remaining in their respective containers based on compared optical data, [0336] - describes the system determining usage patterns, [0371] - describes the system using a threshold detector to send an alert when certain measured attributes are beyond their limits and [0346] - describes the system sending a user constantly updated inventory information [an alert] when sensed conditions of the observed area change).
Regarding Claim 3 and 12, Minvielle teaches:
The system/ method of claim 1 wherein the first location includes/ container is a refrigerator unit/ pantry (See Minvielle paragraph [0461] - describes the system located in multiple areas, including at least a refrigerator and a pantry).
Regarding Claim 4 and 13, Minvielle teaches:
The system/ method of claim 1 further comprising: 
a second camera in a second location; 
wherein the instructions are further operative to: 
receive imagery from the second camera; and 
wherein detecting a container within the imagery comprises detecting a container within the imagery received from the first camera or received from the second camera (See Minvielle paragraph [0362] - describes the system using more than one optical sensor to compile a 3D image of an item in the refrigerator to assess the condition of said item).
Regarding Claim 5 and 14, Minvielle teaches:
The system/ method of claim 1 wherein the instructions are further operative to: 
determine whether the container includes a label (See Minvielle paragraph [0377] - describes the system detecting labels, among other product identifiers); and 
based at least on determining that the container does hold a label, performing an optical character recognition (OCR) process on the label (See Minvielle paragraph [0383] - describes the system using an optical sensor to recognize various characteristics of a product label).
Regarding Claim 6 and 15, Minvielle teaches:
The system/ method of claim 5 wherein determining contents within the container comprises based at least on results of performing an OCR process on the label, determining contents within the container (See Minvielle paragraph [0383] - describes the system identifying contents of a package based on the optical characteristics on the label).
Regarding Claim 7 and 16, Minvielle teaches:
The system/ method of claim 1, wherein the consumption pattern threshold further includes a current consumption rate of the contents, and wherein the instructions are further operative to: 
based at least on the amount of the contents remaining within the container and a prior remaining amount as determined from prior imagery, calculate an updated current consumption rate of the contents (See Minvielle paragraph [0336] - describes the system using optical sensors to determine consumption rates, [0345-0346] - describes the system collecting real-time usage information based on sensed changes after a triggering event and [0443] - describes the system calculating and updating a degradation rate of a food item, which has been shown to be a factor for inventory tracking of said system).
Regarding Claim 8 and 17, Minvielle teaches:
The system/ method of claim 7 wherein the instructions are further operative to: 
based at least on the updated current consumption rate of the contents, adjust the consumption pattern threshold (See Minvielle paragraphs [0094-0095] - describes the ).
Regarding Claim 9 and 18, Minvielle teaches:
The system/ method of claim 7 wherein the instructions are further operative to: based at least on the updated current consumption rate of the contents, adjust a time interval for imagery collection (See Minvielle paragraph [0345] - describes the system tracking weight of an item in storage and triggering an optical sensor to gather information when said weight or said item changes, signifying consumption).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minvielle (US Patent Application Publication 2018/0232689 A1) as applied to claim 1 and in view of Abuelsaad et al. (US Patent Application Publication 2017/0300996 A1).
Regarding Claim 2 and 11, Minvielle teaches:
The system/ method of claim 1 
Minvielle does not explicitly teach:
wherein the alert comprises a shopping cart entry.  This is taught by Abuelsaad (See paragraph [0046-0048] - describes a system that analyzes items in a users physical or virtual cart, notifies them if there is a known incompatibility with other aspects of a user’s environment and then makes suggestions for compatible items).  It would be obvious to 
Regarding Claim 19, Minvielle teaches:
One or more computer storage devices having computer-executable instructions stored thereon for generating customized alerts with computer vision (CV) and machine learning (ML), which, on execution by a computer, cause the computer to perform operations comprising (See Minvielle paragraphs [0459-0460] - describes the system operating through a processor on a computer readable medium, [0377] - describes a CV and ML system and [0348] - describes the system generating alerts based available individual conditions): 
receiving imagery from a first camera; 
detecting a container within the imagery (See Minvielle paragraph [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); 
determining whether the container includes a label (See Minvielle paragraph [0377] - describes the system detecting labels, among other product identifiers); and 
based at least on determining that the container does hold a label, performing an optical character recognition (OCR) process on the label (See Minvielle paragraph [0383] - describes the system using an optical sensor to recognize various characteristics of a product label); 
determining contents within the container; 
determining an amount of the contents remaining within the container (See Minvielle paragraph [0336] - describes the system analyzing images to identify containers in a storage area and identify the type and amount on hand of a particular product); 
comparing the amount of the contents remaining within the container against a consumption pattern threshold, the consumption pattern threshold defining a minimum amount remaining of the contents that does not generate an alert, the consumption pattern threshold being based on an average rate the contents have previously been consumed (See Minvielle paragraph [0332-0336] - describes the system analyzing images to track changes in inventory of food items based on optically detected amounts of food items remaining and changes in nutritional values of said food items, wherein said changes are tracked to identify average consumption rate of a given consumable item and other usage patterns and claim 49 - describes the system generating an approximate date when a food item in inventory will reach a minimum threshold nutritional value, which has been described as a factor of inventory tracking); and 
based at least on determining that the amount of the contents remaining within the container is below the consumption pattern threshold (See Minvielle paragraph [0345] - describes the system analyzing images to identify item contents remaining in their respective containers based on compared optical data, [0336] - describes the system determining usage patterns, [0371] - describes the system using a threshold detector to send an alert when certain measured attributes are beyond their limits and [0346] - describes the system sending a user constantly updated inventory information [an alert] when sensed conditions of the observed area change), 
Minvielle does not explicitly teach:
generating a shopping cart entry.  This is taught by Abuelsaad (See paragraph [0046-0048] - describes a system that analyzes items in a user’s physical or virtual cart, notifies them if there is a known incompatibility with other aspects of a user’s environment and then makes suggestions for compatible items).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a prepared order verification step in a process or system that tracks items 
Regarding Claim 20, Minvielle teaches:
The one or more computer storage devices of claim 19 wherein the operations further comprise: 
based at least on the amount of the contents remaining within the container and a prior remaining amount as determined from prior imagery, calculating a consumption rate (See Minvielle paragraph [0336] - describes the system using optical sensors to determine consumption rates); and based at least on the calculated consumption rate, adjusting the consumption pattern threshold (See Minvielle paragraphs [0094-0095] - describes the system tracking consumption and adjusting consumption thresholds before a product is wasted).

Response to Remarks
Applicant's arguments filed 06/04/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 10-18 as functioning within a computer vision system, rather than an abstract idea, the rejection under 35 U.S.C. § 101 is overruled.  
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1, 3-10 and 12-18, the rejection under 35 U.S.C. § 102 is sustained.  
Applicant asserts that Minvielle does not disclose comparing (by a manager component) the amount of the contents remaining within the container against a consumption pattern threshold, the consumption pattern threshold defining a minimum amount remaining of the contents that does not generate an alert, the consumption pattern threshold being based on an average rate the contents have previously been consumed; and based at least on determining that the amount of the contents remaining within the container is below the consumption pattern threshold, generating an alert as recited in the amended independent claims 1 and 10.  The added citations of Minvielle above do in fact describe this by describing a food item storage and inventory monitoring system that tracks item usage as well as degradation.  Wherein, said monitoring encompasses determining usage or degradation rates and comparing said rates to thresholds learned by the system, wherein said rates include average consumption rates and said thresholds are used to notify a user of a condition needing attention or adjust components of said system to better accommodate proper storage conditions of said food item, thereby generating an alert when needed or not generating an alert when the system can act without user intervention.  The applicant is reminded that the citation of Minvielle needs to be considered as a whole, not just the sections cited by the examiner.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Abuelsaad in the invention of Minvielle, as a whole.  Specifically, Minvielle comprises a food item Abuelsaad comprises a computer program product that monitors item usage relative to a threshold and generates a shopping cart entry or correction when replenishment is needed.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  
Applicant asserts that Minvielle does not disclose comparing the amount of the contents remaining within the container against a consumption pattern threshold, the consumption pattern threshold defining a minimum amount remaining of the contents that does not generate an alert, the consumption pattern threshold being based on an average rate the contents have previously been consumed; and based at least on determining that the amount of the contents remaining within the container is below the consumption pattern threshold, generating an alert as recited in the amended independent claim 19.  The added citations of Minvielle above do in fact describe this by describing a food item storage and inventory monitoring system that tracks item usage as well as degradation.  Wherein, said monitoring encompasses determining usage or degradation rates and comparing said rates to thresholds learned by the system, wherein said rates include average consumption rates and said thresholds are used to notify a user of a condition needing attention or adjust components of said system to better accommodate proper storage conditions of said food item, thereby generating an alert when needed or not generating an alert when the system can act without user intervention.  The citation of Minvielle and Abuelsaad needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                  

                                                                                                                                                                                                        /NATHAN C UBER/  Supervisory Patent Examiner, Art Unit 3687